Citation Nr: 0206709	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-52 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for peptic 
ulcer disease with reflux symptoms, currently evaluated as 
10 percent disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel











INTRODUCTION

The veteran served on active military duty from June 1956 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision the RO granted service 
connection for peptic ulcer disease and assigned a 
noncompensable rating to this disability, effective from 
February 1995.  In a July 1999 rating action, the RO granted 
a 10 percent disability rating for the veteran's 
service-connected peptic ulcer disease, effective from 
February 1995.  

In October 2000, the Board remanded the veteran's increased 
rating claim to the RO for further evidentiary development.  
Following completion of the requested development, the RO, by 
a February 2001 rating action, redefined the veteran's 
service-connected disability as peptic ulcer disease with 
reflux symptoms and confirmed the 10 percent evaluation 
assigned to this disorder.  The RO also granted service 
connection for a lung, cardiovascular, and back disorders.  
Accordingly, these issues are not before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected peptic ulcer disease with reflux 
symptoms is manifested by chronic indigestion, epigastric 
pain, daily distention and nausea, dysphagia, severe gastric 
stasis, a pyloric channel ulceration and isolated episodes of 
melena and hematemesis.  



CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
the service-connected peptic ulcer disease with reflux 
symptoms have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7305, 7346 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the November 1997 
statement of the case, the July 1999 rating action which 
awarded a compensable disability evaluation for the 
service-connected peptic ulcer disease, the October 2000 
Board remand, and the February 2001 supplemental statement of 
the case informed the veteran of the evidence needed to 
substantiate his claim.  As such, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his increased rating 
claim.  A review of the claims folder indicates that the RO 
has obtained all available medical records identified by the 
veteran.  The veteran has also undergone a recent pertinent 
VA examination during the current appeal.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The service medical records reflect a finding of a duodenal 
ulcer, by an upper gastrointestinal series (UGI), completed 
in March 1966.  The veteran was treated medically with 
antacids and a bland diet.  An impression of chronic peptic 
ulcer disease was made.  

From 1984 to 1995 the veteran received treatment at a 
military facility for several complaints including 
gastrointestinal problems.  A VA examination was conducted in 
March 1995.  At that time the veteran reported that his 
ulcers flare-up if he did not take Tagamet or Zantac.  He 
avoided certain foods.  The examination showed that he was 
six feet two inches tall and weighed 202 pounds, which was 
his maximum weight the prior year.  There was mild tenderness 
in the epigastric area.  He was described as well nourished 
and well developed. 

An UGI series completed showed a small hiatal hernia, 
deformity of the distal gastric antrum and of the pylorus, a 
suspicion of a pyloric ulcer, and mild deformity of the 
duodenum which was consistent with peptic ulcer disease 
either active or chronic.  The diagnosis was history of 
peptic ulcer disease with hiatal hernia, deformity of the 
distal gastric antrum and suspicion of an active pyloric 
ulcer. 

At a hearing conducted before a hearing officer at the RO in 
November 1996, the veteran testified that he experienced bad 
abdominal pain as well as occasional vomiting during service 
and that these symptoms continued after his retirement from 
active duty.  According to the veteran's testimony, he takes 
medication for, and eats a bland diet due to, his current 
symptoms, which include regurgitation. 

In a February 1997 rating action the RO granted service 
connection for peptic ulcer disease and assigned a 
noncompensable evaluation to this disability, effective from 
February 1995.  

Subsequently he continued to receive treatment at a military 
facility for gastrointestinal complaints.  In January 1998, 
the veteran sought treatment for complaints of a worsening of 
his reflux.  The examiner increased the veteran's Prilosec 
dose.  Later in January 1998, the veteran again sought 
treatment for complaints of epigastric pain.  Following a 
physical examination, the examiner diagnosed peptic ulcer 
disease exacerbation and instructed the veteran to continue 
with his current medication and to return to the internal 
medicine clinic for follow-up treatment as needed. 

Approximately three weeks later in March 1998, the veteran 
sought treatment for complaints of dark black stools for the 
past two days, stomach cramps and urgency, as well as 
vomiting of green emesis twice in the last week.  The 
examiner explained that the veteran had just had his 
hemorrhoid operation, that his stools had turned back to 
brown, and that the antibiotics that he was taking for H. 
Pylori were causing his gastrointestinal upset.  The examiner 
recommended that the veteran switch back to Zantac, which the 
veteran stated worked better than the Prilosec.  

A May 1998 military medical record noted that the veteran had 
reported having a recent episode of melena and that the 
veteran's gastroesophageal reflux disease was severe.  The 
veteran was given medication for his pain.  

In September 1998, the veteran underwent an attempted 
laparoscopic Nissen fundoplication, a laparotomy with repair 
of the esophageal perforation, an open-Nissen fundoplication, 
an excision of the gastric tumor, and an umbilical hernia 
repair.  His post-operative diagnoses included 
gastroesophageal reflux disorder, an umbilical hernia, a 
gastric mass, and an esophageal perforation.  

In March 1999, the veteran underwent a VA general medical 
examination, at which time he reported taking Tylenol for 
abdominal pain as well as Zantac.  A physical examination 
demonstrated a present weight of 208.1 pounds with a maximum 
weight of 200 pound.  The abdomen was soft with slight 
tenderness in the epigastric region to deep palpation.  An 
UGI series showed a small amount of gastric reflux, rapid 
emptying of the stomach, and an otherwise satisfactory upper 
gastrointestinal tract.  Blood studies showed no pertinent 
abnormality. The examiner diagnosed peptic ulcer disease with 
a history of upper gastrointestinal bleeding and status post 
partial gastrectomy; gastroesophageal reflux disease, status 
post surgery; and a history of an iatrogenic rupture of the 
esophagus, status post repair.  

Based on this evidence, the RO, by a July 1999 rating action, 
granted a compensable disability evaluation of 10 percent for 
the veteran's service-connected peptic ulcer disease, 
effective from February 1995. 

At a VA heart examination conducted in November 2000, the 
veteran reported having a severe problem with reflux.  Also 
in November 2000, the veteran underwent a VA stomach, 
duodenal, and peritoneal adhesions examination.  In the 
report of his examination, the examiner noted that, due to 
the veteran's continued problems with reflux and epigastric 
discomfort, the veteran underwent an 
esophagogastroduodenoscopy in 1998 which showed that he was 
having problems with erosion of his esophagus and that, as 
such, he was at high risk for esophageal cancer.  Also in 
1998, the veteran underwent a laparoscopic repair with a 
Nissen fundoplication for repair of his reflux symptoms.  
During the procedure, the veteran's esophagus was ruptured, 
and an exploratory laparotomy with repair of the rupture was 
required.  The veteran reported that, due to his 
nissan-fundoplication, he is unable to vomit but could, and 
did, burp, which has a metallic taste and burns.  He 
described one episode of hematemesis approximately two years 
ago as well as three episodes of melena.  

The veteran complained of chronic diarrhea, daily abdominal 
pain, 8 or 9 on a scale of 0 to 10 which lasted from 
15 minutes to two to three hours.  He reported distention on 
a daily basis lasting anywhere from three to five hours or 
until he has a bowel movement.  He had problems with flatus, 
nausea on a daily basis for approximately two hours, and five 
episodes of severe chest pain.  He denied any significant 
weight gain or weight loss.  The examiner noted that the 
veteran had a slight increase in weight, secondary to his 
decrease in tobacco use.  The veteran reported having a 
history of anemia.  The examiner noted that the recent CBC 
brought by the veteran who was completed in August 2000 
indicated hemoglobin of 13.6 and a hematocrit of 40.9.  

A physical examination demonstrated tenderness with 
palpation, fairly severe pain with at attempt at palpation 
for liver size, an inability to tolerate palpation for the 
liver to the right upper quadrant, pain and tenderness in the 
right and left upper quadrants of the abdomen and to the 
epigastric area, no rebound or guarding, as well as a soft 
and rounded abdomen.  Thereafter, the examiner, who noted the 
veteran's request that the examiner review the results of the 
UGI completed in March 2000, diagnosed a history of duodenal 
ulcers documented in 1966 ands persistent indigestion and 
epigastric pain documented throughout the veteran's military 
career and concluded that the veteran does not have a 
recurrence of his peptic ulcers.  The examiner expressed his 
opinion that it is at least as likely as not that the 
veteran's reflux initiated during his active military duty 
due to his complaints of epigastric pain and indigestion.  
The examiner described the veteran's reflux symptoms as 
fairly severe and as not resolved with current treatment.  

The RO, by a February 2001 rating action, redefined the 
veteran's service-connected gastrointestinal disability as 
peptic ulcer disease with reflux symptoms and confirmed the 
10 percent rating for this disorder.  

Also in November 2000, the veteran reported the recent onset 
of melena.  In particular, he described three episodes of 
melena with epigastric tenderness, which was worse with food.  
The veteran also stated that Prilosec and Zantac did not 
relieve these symptoms.  At the time of the treatment 
session, the veteran denied any pain.  

In January 2001, the veteran underwent an 
esophagogastroduodenoscopy, biopsy, and CLO test at a private 
facility for.  Post-operative diagnoses included dysphagia, 
severe gastric stasis, as well as pyloric channel ulceration 
with gastric stasis and status post Nissen fundoplication.  

At an August 2001 VA examination, the veteran weighed 
201 pounds.  His maximum weight in the past year was 
212 pounds.  A physical examination demonstrated that the 
veteran's abdomen was soft and slightly distended with 
multiple incision lines throughout.  The examiner diagnosed, 
in pertinent part, a history of duodenal ulcers with chronic 
gastroesophageal reflux disease since 1962 and status post 
Nissen fundoplication with esophageal perforation repair in 
1998.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

The RO has evaluated the veteran's service-connected duodenal 
ulcer under Diagnostic Code 7305.  According to this 
Diagnostic Code, a mild duodenal ulcer with recurring 
symptoms occurring once or twice a year will result in the 
award of a compensable rating of 10 percent.  

Evidence of a moderate duodenal ulcer manifested by recurring 
episodes of severe symptoms occurring two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants the assignment of a 
20 percent disability rating.  

The next higher rating of 40 percent requires evidence of a 
moderately severe duodenal ulcer that is less than severe but 
which causes impairment of health manifested by anemia and 
weight loss or which results in recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  

Evidence of a severe duodenal ulcer manifested by pain that 
is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is required for a 60 percent 
evaluation, the highest schedular rating allowable under this 
Diagnostic Code.  38 C.F.R. Part 4, § 4.114, Diagnostic 
Code 7305 (2001).  

The Board also finds that the veteran's service-connected 
gastrointestinal disorder may also be evaluated under 
Diagnostic Code 7346, which rates impairment resulting from a 
hiatal hernia.  According to this Diagnostic Code, evidence 
of a hiatal hernia with two or more of the symptoms necessary 
for a 30 percent evaluation but of less severity warrants the 
assignment of a compensable rating of 10 percent.  

Evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, arm, or shoulder pain, which is productive of 
considerable impairment of health is needed for the grant of 
a 30 percent disability evaluation.  

The next higher rating of 60 percent requires evidence of 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7346 (2001).  

VA regulations acknowledge that certain diseases of the 
digestive system produce a common disability picture and that 
certain coexisting diseases do not lend themselves to 
distinct and separate disability evaluations without 
constituting pyramiding.  38 C.F.R. § 4.113; 38 C.F.R. § 4.14 
(rating the same disability under various diagnoses is to be 
avoided) 920010.  Moreover, regulations specify that 
disabilities under certain diagnostic codes, including Code 
7305 and Code 7346, will not be combined with each other.  
Rather, a single evaluation is assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating when warranted by the 
severity of the overall disability. 38 C.F.R. § 4.114.

The veteran's statements describing the symptoms of his 
service-connected peptic ulcer disease with reflux symptoms 
are deemed competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.  

The relevant medical evidence of record indicates that the 
veteran's service-connected peptic ulcer disease is currently 
manifested by chronic indigestion described as severe, daily 
epigastric pain described as and 8 or 9 on a scale of 0 to 10 
and as lasting anywhere from 15 minutes to 3 hours, daily 
distention lasting 3 to 5 hours, daily nausea lasting 
approximately 2 hours, dysphagia, severe gastric stasis, a 
pyloric channel ulceration, only isolated episodes of melena 
and hematemesis, no significant weight loss, and no vomiting.  
August 2000 blood studies also showed a hematocrit of 40.9.  

After reviewing this evidence the Board finds that the degree 
of impairment resulting from the service connected 
gastrointestinal disorder warrants a 30 percent under 
Diagnostic Code 7346.    

Significantly, however, a rating greater than 30 percent is 
not warranted.  According to the recent pertinent medical 
evidence of record, the veteran has denied vomiting, he has 
not experienced material weight loss, and he has experienced 
only very occasional episodes of hematemesis and melena.  He 
does not have recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  In addition, the recent relevant medical evidence of 
record does not illustrate that the veteran's 
service-connected peptic ulcer disease with reflux symptoms 
has resulted in severe impairment of his health.  
Accordingly, the criteria for a rating in excess of 30 
percent under Diagnostic Codes 7305 or 7346 have not been 
met.  

Moreover, the Board finds that the currently awarded 
schedular rating of 30 percent is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

A 30 percent disability rating for the service-connected 
peptic ulcer disease with reflux symptoms is granted, subject 
to the provisions governing the payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

